Exhibit 10.1

[Company letterhead]

April 11, 2017

Brian J. Driscoll

Dear Brian:

On behalf of Snyder’s-Lance, Inc. (the “Company”), it is a pleasure to extend
you this offer of employment for a temporary role as interim chief executive
officer of the Company (“Interim CEO”), commencing April 11, 2017 (the
“Effective Date”). In this role, you will have all of the powers and
responsibilities of the CEO.

You will continue to serve as a director of the Company while you are Interim
CEO, provided that you will not receive additional compensation as a
non-employee director following the Effective Date and until such time as you
are no longer an employee of the Company. However, you will continue to be
treated as in-service for purposes of vesting and exercisability of options or
other outstanding equity awards. Any awards that vest as a result of your
service as non-employee director will not be subject to withholding taxes.
Following your termination of employment, you will return to your status (and
compensation) as a non-employee director.

Your employment, but not your status as a director, pursuant to this letter will
automatically terminate six months from the Effective Date unless both parties
agree to extend it.

We are pleased to offer you the following compensation.

 

Salary   

You will be paid a salary of $75,000 per month.

 

All compensation is payable in accordance with the Company’s regular payroll
practices and subject to all applicable withholdings.

Bonus    You will be eligible for the Company’s 2017 Annual Performance
Incentive Plan for Officers and Key Managers (the “2017 AIP”) with a target
bonus of $890,000, prorated for each day of 2017 you are employed as Interim
CEO. To the extent other bonus programs are made available to the senior
executive team, you will also be eligible for a maximum bonus percentage
opportunity consistent with other senior executive team members and criteria for
such bonus opportunities shall be consistent with the criteria for such other
senior executive team members. Equity
compensation    You will be granted an equity award, with a grant date of the
thirtieth (30th) day following the Effective Date, comprised of (A) a restricted
stock award with a fair market value of $300,000 and (B) an option award with a
Black Scholes value of $300,000 (determined in a manner consistent with other
senior executive option grants) with an exercise



--------------------------------------------------------------------------------

 

  

price equal to the closing price of the Company’s stock on the grant date (or
the next day that markets are open). Each award will be subject to the following
terms and conditions:

 

1.      Each award will vest and become fully vested and exercisable at the end
of the sixth month period following the Effective Date subject to your continued
employment as the Interim CEO on such date, except as set forth below.

 

2.      Upon a Change of Control of the Company or if your employment is
terminated due to death, Disability, or by the Company without Cause or by you
for Good Reason (as such defined terms are defined in the applicable award
agreements), the award will vest and become exercisable in full, and any options
will continue to be exercisable while you remain a director of the Company and
for no less than three months thereafter (but no later than the 10th anniversary
of the grant date).

 

3.      This award will be subject to the terms and conditions of the 2016 Key
Employee Incentive Plan and such award agreements as provided by the
Compensation Committee of the Company.

Employee
benefits    Subject to each plan’s applicable terms and conditions, you will
participate in employee benefit plans and programs commensurate with your status
as a senior executive officer, including health, dental, disability, life, and
401(k). Severance    Because your employment is being established as a temporary
employment engagement, the end of this employment is not considered to be an
involuntary termination under any plan or program of the Company, which means
that you will not be eligible to receive severance benefits under any plan or
other arrangement in connection with your employment, or termination thereof, as
Interim CEO. Notwithstanding, the foregoing, in addition to the equity award
vesting set forth above, upon termination of your employment by the Company
without Cause or by you for Good Reason, you will receive your 2017 AIP
(determined based on actual Company performance, but prorated for each day
during the performance period you served as Interim CEO), when other 2017 AIP
participants are paid, but no later than March 15, 2018.



--------------------------------------------------------------------------------

Indemnification
and D&O   

(A)   During your term of employment under this letter and thereafter throughout
all applicable limitation periods, the Company shall provide you (including your
heirs, personal representatives, executors and administrators) with such
coverage, as will be generally available to senior officers of the Company under
the Company’s then current directors and officers liability insurance policy at
the Company’s sole expense.

 

(B)   In addition to the insurance coverage provided in (A) above, the Company
shall defend, hold harmless and indemnify you (and your heirs, personal
representatives, executors and administrators) to the fullest extent permitted
by the Company’s articles and by-laws and applicable law from and against any
and all liabilities, costs, claims and expenses including without limitation all
costs and expenses incurred in defense of litigation, including attorneys’ fees,
arising out of your employment hereunder.

 

(C)   Nothing in this letter shall diminish any indemnification rights otherwise
applicable to you, and the Company agrees that it shall provide indemnification
rights to you that are no less favorable than provided to other senior
executives of the Company as exist on the Effective Date.

 

(D)   This indemnification provision shall survive the termination of your
employment as Interim CEO.

Housing
stipend and
expenses    You may use the Company-owned apartment while in Charlotte, NC, or
if such accommodations are insufficient for your family’s needs, the Company
will pay you a monthly housing stipend of $2,500, less required tax
withholdings. The Company will reimburse your reasonable travel expenses from
your home to the Company’s offices in Charlotte, NC, less required tax
withholdings. You will be eligible for reimbursement of your reasonable travel
and business expenses in accordance with the terms of the Company’s expense
reimbursement policy. The Company will reimburse your legal fees in connection
with this letter agreement not to exceed $5,000.

Following your employment, the Company will provide reimbursement for any
reasonable expenses actually incurred in providing cooperation to the Company by
providing truthful information and testimony as reasonably requested by the
Company, with regard to any claim asserted by or against the Company or its
subsidiaries as to which you have relevant knowledge and, in situations where
you are not a named defendant in the claim, the Company will also provide a
reasonable rate of pay per hour for time spent in providing such services. The
Company represents and warrants that your employment as Interim CEO will not
adversely affect your payments, benefits or rights pursuant to (i) that certain
offer letter agreement entered



--------------------------------------------------------------------------------

into by and between you and Diamond Foods, Inc., dated May 4, 2012, as amended
September 24, 2015 or (ii) any other agreement related to your termination as an
employee of Diamond Foods, Inc.

Your employment is “at will” and is subject to all terms and conditions
contained in the current version of the Employee Handbook. Nothing in this
letter shall restrict in any way your rights or the Company’s rights, which
rights are hereby expressly reserved by each, to terminate employment at any
time for any reason, with or without cause, subject to applicable law.

Speaking on behalf of the board of directors and myself, I thank you for your
willingness to serve and we look forward to working with you over the coming
months.

 

Sincerely, Snyder’s-Lance, Inc. By:  

/s/ Gail Sharps Myers

Name:   Gail Sharps Myers Title:   SVP, General Counsel & Secretary I accept
this offer as presented.

/s/ Brian J. Driscoll

Brian J. Driscoll Date: April 11, 2017